 POTTSVILLE BLEACHING CO.359PottsvilleBleaching and Dyeing CompanyandTeamsters Union Local No. 115,affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 4-CA-1542027 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON ANDSTEPHENSOn 20 May' 1986 Administrative Law Judge Ben-jamin Schlesingerissuedthe attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel filed cross-exceptions and asupporting brief in reply' to the Respondent's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided` to affirm the judge's rulings, findings, i andconclusionsand to adopt the recommendedOrder.;zThe judge found, and we agree, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging employee Downey.The facts are not in dispute. Downey had beenan active supporter of labor organizations at theRespondent's Port Carbon— Pennsylvania facilitysince 1979 when he was the steward for the inde-pendent union that then represented the Respond-ent's productionand maintenanceemployees.Hewas an observer in ,a Board-conducted election in1980 when the Textile Workers attempted to orga-nize those employees. He solicited authorizationcards and distributed pamphlets for the Teamstersand was an observer at elections held in March andDecember 1982. He "handed out cards and pam-phlets and talked with fellow employees in theTeamsters campaign in 1984 ' and served as an alter-nate observer ' in an election, that year.He wasagain active in enlisting support for the Teamstersin late 1984 and early 19851. Downey also was a1The Respondenthas excepted to some of the judge'scredibility find-ings.The Board's establishedpolicyis not to overrule an administrativelaw judge'scredibility,resolutions unless theclearpreponderance of allthe relevant evidence convincesus that theyare incorrect.Standard AyWall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cit. 1951).We have carefully examined the recordandand no basis for reversingthe findings.2The General Counsel exceptsto the judge's failure to include a visi-tatorial clause in the recommendedOrderA visitatorial clause authorizesthe Board,for compliance purposes,to obtaindiscoveryfrom the Re-spondentunder theFederal Rules ofCivil Procedureunder the supervi-sionof the UnitedStates court of appeals enforcing the Board'sOrder.Underthe circumstances of this case,we find it unnecessary to includesuch a clause.Accordingly, we deny theGeneral Counsel's requestwitness in two prior unfair labor practice proceed-ings involving the Respondent.3Downey was on disability leave when a Team-sters election was held in March 1985, but voted inthe election. As Downey stopped on his way outof the plant to talk to another employee, PlantManager Horton told Downey to "get the hell outof the plant," but permitted another employee ondisability leave to speak to other employees. At anemployee meeting held in October 1984 Hortonstatedhe could not afford any union problems,threatened to lock the Respondent's doors, andturned to Downey, saying: "Do you understandthat,Ron?" Furthermore,Downey himself ac-knowleged that he was during this time, the "lead-ing union activist"' at the facility. Thus, the judgefound sufficient evidence to impute to the Re-spondent knowledge of Downey's union -supportfor at-least 5'years.-During the week ending 8 January 1985 Downeyproduced "40% bad work" on, his dye machines,accounting for five out of nine lots that had to bereworked.,On 14 January 1985 Horton issuedDowney a "final warning," placing him on a 1-yearprobation and providing, in relevant part:Should any action on your part during thisperiod of probation cause the issuance of a-writtenwarningfor any reason,you shall beterminated from Pottsville Bleach and Dye im-mediately and irrevocably. Or, if, during thetermof yourprobation and as aresult of Com-pany analysis, ' your job performance shouldproduce an excess of seven percent (7%)rework in any one (1) week ' period, ,you shallbe terminated immediately and irrevocably.Prior to thattime,Downey had received only onewarning, acknowledged by the Respondent to beambiguously worded. It was issued on 19 June1984 for excessive absenteeism.An unfair labor practice charge regarding, the 14January warning was filed by the Teamsters onDowney's behalf, but was dismissed by the ActingRegional Director on 29 March 1985. Testimonyregarding the warning was, however, adduced atthe,hearing in the'instant case. For instance, em-ployee Frederick Powers credibly testified thatduring the winter of 1985 he discovered a black,looseleaf notebook bearing on its cover the name"Richard Flagg," who was then the Port Carbonfacility superintendent. The notebook contained thefollowing:Q. Could it have been caused by bad water?3 275 NLRB 1236 (1985) and 277 NLRB 988 (1985).283 NLRB No. 55 360DECISIONS OF THE NATIONAL LABOR-RELATIONS BOARDA. Yes.Q. Can we prove that the bad copperingwas Downey's fault?A. Depending on the investigator's knowl-edge.Q. Can I fake my way through this?A. Yes.Because the General Counsel was not contestingthe legitimacy of the dismissal of the earliercharge, the judge stated that he was bound to findthat the warnings would have been issued in anyevent.He found, however, that this newly discov-ered evidence suggested that the Respondent notonly purposefully attempted to blame Downey forthe bad dye lots, but also schemed to prove thatthe bad dye lots resulted from Downey's errorrather than from "bad water." Our dissenting col-league conveniently ignores this highly probativeevidence regarding the Respondent's motive inplacing Downey on probation.On 2 October 1985 Downey was discharged as-sertedly for an error he made on 26 September1985 when he opened a roll of cloth on a rack with26 other rolls and ordered all, 27 to be dyed thesame color (blue). Unknown to Downey, the other26 rolls were to have been dyed a different color(red).As the dissent points out, and the judge ad-mitted,Downey's error resulted from his failure tofollow work instructions. What the dissent does notpoint out, however, is that the work instructionsthat required Downey to check each and every rollof cloth were given to him only a week before thisincident.As found by the judge, Downey's legiti-mate understanding of opening procedure, based ontraining and past practice, was that he was respon-sible for matching only one roll with an order.Our dissenting colleague fails to mention otherrelevant facts. Although the Respondent may havedischarged Downey "according to the terms of hisprobation," Downey's discharge was not consistentwith the Respondent's, usual disciplinary system. Asfound by the, judge, the Respondent's official prac-ticewas to issue an oral warning (written andplaced in the employee's file), then a written warn-ing, then a final warning, followed by discharge forany further' violation.The judge noted that thesystem was not strictly followed: one employee re-ceived six notations, for bad work, followed, by fivewarnings, all but one' of which were for bad work,before he was discharged. Prior to Downey's. dis-charge, however, Downey had received only awarning for excessive absenteeism and a warningfor his alleged dyeing mistakes in January 1985.Thus, the judge found, and we agree, that there isevidence of disparate treatment in the leniency ac-corded to other employees, as compared to theharshness of the discipline meted out to Downey.There is further evidence of disparate treatment.The dissent fails to acknowledge that Downey'serror,characterized by the dissent as "major,"proved to be correctable with no economic loss tothe Respondent, unlike other employee errors madearound the same - time. Downey's mistake wascaught in time for the Respondent to switch theorder numbers, use the lot mistakenly dyed blue,and have another lot dyed red for the same cus-tomer. Thus, no rework of Downey's job was re-quired, and the error did not cost the Respondentany money. In this respect, Downey's error con-trastedwith the two other incidents of employeemistakes made in dyeing and finishing fabric in thesummerof 1985 mentioned in the dissent, whichnot only necessitated reworking at the Respond-ent's expense but involved seven and eight times asmuch material as Downey was accused of incor-rectly designating. In both instances employeeswere "counselled" (with no writing memorializingan oral warning) rather than disciplined. Regardingthemore serious incident of the two, the judgefound further evidence of disparate treatment inthe fact that employees as culpable as Downeywere identified but not disciplined. The dissent's re-liance on the fact that those employees were not onprobation, like Downey, is inaccurate and mislead-ing inasmuch as it fails to confront the fundamentalissue in disparate treatment cases such as this: whyemployees responsible for a mistake ' far more Sig-'nificant than the one Downey made were,not'disci-plined at all by the Respondent.In finding evidence of the Respondent's pretex-tual firing of Downey, 'the judge also noted state-ments made by Horton at the time'of Downey'sdischarge: that Downey, was a good worker andthat it was a shame he had to be terminated, thatHorton would give Downey a good reference, andthat "it was just too bad that [Downey] didn't obeythe philosophies and policies of the company." Thejudge found that Horton's praise of Downey as, agood worker and promise to give him a good ref-erence was inconsistent with the Respondent's ' de-fense that Downey was fired as a result of badwork. We agree with the judge's finding that Nor-ton's praise of Downey's work is inconsistent withthe,Respondent's defense based on Downey's workperformance. In so doing, however, we find it un-necessary to rely on Horton's reference to compa-ny "philosophies, and policies," a phrase that wefind in this context to be ambiguous at best.We note, finally, that the General Counsel didnot rely solely on prior cases involving this Re-spondent in adducing evidence of ;antiunion animus. POTTSVILLE BLEACHING CO.361As found by thejudge, there is evidence of antiun-ion animus in Horton's singling out Downey aspart of his extemporaneous statements in oppositionto unionization;the newlydiscovered evidence in-dicating-that the Respondentimproperly "framed"Downey for poordyeing that was not his fault;and the punishment meted outto Downey,admit-tedly administered in accordancewiththe terms ofhis probation,but indicative of disparate treatmentwhen employeesinvolvedin a more serious errorreceived no punishmentat all.The clear prepon-derance ofthe evidence in this case establishes thatthe Respondent was looking-to seize on an oppor-tunity it had not hadbefore todischarge,Downeybecause he was a union partisan.We find,therefore,that the General Counsel hasmet the burden underWright Line4of showing thata motivatingfactor forthe Respondent's dischargeof Downeywas Downey's union activity.Further,the Respondent has not shown that it would havedischargedDowney evenin the absence of hisunion activity.Thus, we adoptthe judge's findingthatDowney's errorwas utilizedby the-Respond-ent as a pretext for his discharge;thatDowneywould havebeen treated similarly to the other em-ployees responsible for processing-mistakes if hehad not beenan activeTeamsterssupporter; andthat thereal reason behind his discharge was hisunion activity.Accordingly,on the basis of all the foregoing,we adopt the judge's findingthat theRespondentdischargedDowney inviolation of Section 8(a)(3)and (1) of the Act.ORDERThe, National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,PottsvilleBleaching and DyeingCompany, Port Carbon,Pennsylvania,itsofficers,agents, successors, andassigns, shalltake the action set forth in the Order.CHAIRMAN DOTSON,dissenting.Contrarytomy colleagues I would reverse thejudge's findingthatthe, Respondent's discharge ofRonaldDowneyviolated Section 8(a)(3) and (1)and would dismissthe' complaint.The Respondentis engaged in the bleaching anddyeing of tubular fabricsand has beenthe object ofseveral union organizing drives overthe years.Since at least1979 the,Respondent has been awarethatRonald Downeywas an active union support-er.4 251 NLLRB 1083(1980), enfd 662 F.2d 899 (1st Cir.1981), certdenied 455 U.S. 989(1982),approved inNLRB v. Transportation Manage-ment Corp,462 U.S 393 (1983).On 14 January1985 Respondent put Downey on1-year probation for producing"40% bad work"on his dye machines from2-8 January 1985. Theconditionsof theprobation,as statedinDowney'swarning letter,were asfollows:Should any action on yourpart during thisperiod of probation cause the issuance of awrittenwarningforany reason,you shall beterminated from Pottsville Bleach and Dye im-mediatelyand irrevocably.Or, if, during theterm of your probation and as a result of Com-pany analysis,yourjob performance shouldproduce an excess of seven percent (7%)rework inany one (1)weekperiod,you shallbe terminated immediatelyand irrevocably.Since you admitted duringthe January 11meeting thatyou totallyunderstand circum-stances surrounding conditions of employmentfor an employee on a FinalWarning and pro-bationary period, you shall be held accounta-ble during'this entire period.Downey's probation was the subject of an unfairlabor practice charge filedby the Unionbut dis-missedby the ActingRegionalDirector 29 March1985 and is not contestedby the General Counselhere.On 26September1985Downeymade an errorthat resulted-in 26 rolls of cloth beingdyed thewrong color and, according to the terms of hisprobation,was discharged.The judge found theerror was causedby Downey's admitted failure tofollow workinstructions,and "withoutmore, thereappears to be cause for Respondent's discharge ofhim, notwithstanding his union activities." Thejudge wenton to find, however, that at the time ofthedischargePlantManagerHorton praisedDowney as a good worker, said it was a shame he'had to be terminated,that he would get a good ref-erence,and that "itwas justtoobad that[Downey] didn't-obey the philosophies and policiesof the company."The judgefound this praise indicated that Dow-ney's error"mayhave been a mere pretext for hisdischarge" (emphasis added),and noted that theRespondent'streatment of Downey was muchharsher than that of other employeesinvolved inerrors requiring the reworking of significantorders.Althoughthe judge mentionedthe fact thatDowney,unlike the other employees,was on pro-bation withnotice thatanyfurther problem wouldsubjecthim to discharge,he nevertheless cotlclud-ed, that theRespondentwouldnot have disciplinedhim in the absence of his union activities,citingHorton's statementtoDowneyregarding his fail- 362DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDure to follow the Respondent's "philosophies -andpolicies."It is axiomatic that an employer's discharge of anemployee violates Section 8(a)(3)and (1) onlywhen the discharge is motivated by the employee'sprotected union activities.'Pursuant to Section10(c) of the Act,theGeneral Counsel has theburden of proving that the discharge was unlawful-ly motivated.Under the-procedural framework setforth by the Board inWright Line,2theGeneralCounsel, must first establish that an employee's pro-tected activity was a motivating factor in the em-ployer's decision to discharge him.In my view,the- General Counsel has failed tomeet that burden.Thus, the only evidence of unionanimus set forth by the General Counsel arose outof prior cases involving this employer, and anunfair labor practice charge that was dismissedonce by the Region and again on appeal to theoffice of the General Counsel. The General Coun-sel attempted to introduce "newly discovered" evi-dence as background material relating to thecharge but concedes that the lawfulness of the pro-bation is not at issue.3It is undisputed that the Respondent was awareof Downey's union activities for at least 6 yearsprior to his discharge. Thus, Downey was an openand active union-supporter who served as stewardin 1979-1980;observed in Board-conducted elec-tions in 1980 and 1982, solicited authorization cardsin 1982, and was active in Teamsters campaigns in1984 and- 1985. During this period of time, whenDowney-was, by his own admission,the "leadingunion activist"at the facility, `the Respondent hadample opportunity to discharge him. In June 1984he was put on probation for excessive absenteeism,a warning that was never alleged to be pretextual.While on probation he committed an error necessi-tating the rework of nine lots but, rather than dis-charging him, the,Respondent issued him a newfinalwarning.This "was the probation that becamethe subject of the aforesaid unfair labor practicecharge. 'The Respondent testified without contra-diction that in,January1985Downey had theworst redye record of any employee in thememory of the plant management. Clearly, if theNLRB v. Transportation ManagementCorp., 462 U.S. 393, 394 (1983).z 251 NLRB 1083 (1980), enfd. on othergrounds662 F.2d 899 (1st Or.1981), approved by the Supreme Court inTransportationManagement,supra3Although I do not agree thatunion animuswas a factor in the Re-spondent's decision to discharge Downey, it is well established thatabsent a showing of unlawful motivation, the General Counsel's burdenwill not be met solely by proof of union animus. Thus, an employer is notbarred from, disciplinin g a proumonloyee for just cause simply be-cause the employer has exhibitedsomeempunionanimus.SeeNLRB v. A &T Mfg. Co.,738 F.2d 148, 151-152 (5th Cit. 1984).'Respondent's desired endwas to rid itself ofDowney it could easily have done, so at that time.Yet the majority gives little weight to Downey'sfailure to follow work rules despite the fact thatthe January 1985 probation was found lawful. Indenying the appeal of the charge's dismissal theGeneral Counsel relied on the fact'that "the Em-ployer traced back its production process in orderto determine which` employee had administered thevarious chemicals which, had resulted in the baddye lots." The General Counsel found no evidenceof disparate treatment towards Downey in the issu-ance of the final warning.The crucial,: uncontroverted fact in this case isthat during the period of this second probationDowney again made a major error, resulting in 26rolls of cloth being dyed the wrong color. My col-leagues find disparate treatment in the Respond-ent's discharging Downey pursuant to'the terms ofhis probation while failing to-'discipline' other em-ployeeswho were not on such probation - whenthey committed errors.-The two situtations-are notcomparable.Finally, the judge relied chiefly on Plant Manag-er Horton's statement to Downey at the time of hisdischarge that Downey had not followed "the phi-losophies and policies" of the Company to supporta fording that' D'owney's discharge was a pretextfor the Respondent's true motive of ridding-itself ofa union supporting troublemaker. The record doesnot support his conclusion. In July - and August1985 the Respondent embarked on a campaign toresolve employee production problems and en-hance company productivity. To that end, in Sep-tember 1985 the Respondent distributed writtenprocedures to avoid errors. The rules called foremployees to check each price number of each-rollof material against each piece listed on an' ordersheet. Although Downey admitted receiving the' in-structions document, he chose to ignore it and, inthe incident that led to his discharge,- checked, only1roll out of 27 against the customer order sheet.As a result, the remaining 26' rolls were dyed thewrong color. Clearly, Downey, who was on proba-tion for careless ' work; was not an employee, whosimply "made a mistake," but one who continuallydisregarded the Company's urgent', efforts to im-prove production. By failing to follow proceduresspecifically designed to eliminate rework, Downeydemonstrated that he had no interest in the Compa-ny's concern over wasted worktime and produc-tion.'It follows logically that Horton's statement thatDowney was not following the Company's philoso-phies and policies" referred precisely-'to that: theRespondent's repeated efforts to get Downey to POTTSVILLE BLEACHING CO.363follow instructions and avoid costly errors Werebeing frustrated. Downey's admitted negligence rancounter to the Respondent's goals and resulted inhis discharge. In my view, the record taken as awhole provides no basis for the majority's findingan unlawful motive for the discharge over thelawful one set forth by the Respondent.4 As notedabove, in establishing an 8(a)(3) violation, the Gen-eral Counsel must show the protected conduct wasa motivating factor in the Respondent's decision totake adverse action.More than "suspicion"5 isneeded. The General Counsel's casefalls far shortof this requirement. I therefore dissent.4Mini-Industries,255 NLRB 995 (1981).a .Midwest Stock Exchange v. NLRB,635 F.2d 1255, 1264-1265 (7th Cir.1980);Hardwick Ca v NLRB,263 NLRB 302, 306-307 (1982).Marvin L.Weinberg, Esq.andRichard P. Heller, Esq.,ofPhiladelphia, Pennsylvania, for the General Counsel.Barry R. Elson, Esq. (Cohen, Shapiro, Polisher, Shiekman,and Cohen),of Philadelphia, Pennsylvania, for the Re-spondent.DECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAwBENJAMIN SCHLESINGER, Administrative Law Judge.On 2 October 1985, employee Ronald Downey was ter-minated by Respondent Pottsville Bleaching and DyeingCompany. The complaint alleges that his terminationviolated Section 8(a)(3) and (1) of the National LaborRelationsAct, 29 U.S.C. § 151 et seq.' Respondentdenies that it was, contending that Downey was subjectto a final warning letter, dated 14 January 1985, whichplacedDowney on probation for 1 year and stated:"Should any action on your part during this period ofprobation cause the issuance of a written warningfor anyreason,you shall be terminated from [Respondent] imme-diately and irrevocably."Ifind, as Respondent admits, that Respondent is aPennsylvania corporationengaged inthe bleaching anddyeing of tubular fabrics at its Port Carbon, Pennsylva-nia facility.2During the year preceding the issuance ofthe complaint, Respondent received more than $50,000for services performed on the goods of customers locat-ed directly outside Pennsylvania,which goods areshipped from and returned to the customers. I concludethatRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.3 I also conclude, as Respondent admits, that theiThe relevant docketentries are as follows:The unfair labor practicecharge was filed by Teamsters Union Local115, affiliated with the Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America (Teamsters) on 12 November 1985;the complaintissued on27 December 1985;and the hearing was held in Reading, Penn-sylvania, on 2-3 April 1986.2Respondentmaintainsanother facility at SchuylkillHaven,Pennsyl-vania, calledits Independence plant.8 The Board in two earlierdecisions has asserted jurisdictionover Re-spondent. 275 NLRB 1236 (1985) and 277 NLRB988 (1985).Teamsters is a labor organization within the meaning ofSection2(5) of the Act.Downey was an active supporter of labor organizationinRespondent'sPort Carbon facility.In 1979-1980, hewas the steward for the independent union which repre-sented the production and maintenance employees. Whenthe TextileWorkers Union attempted to organize thoseemployees in 1980, he was an observer in the Board-con-ducted election.Whenthe Teamsters tried to organize in1982,Downey solicited union authorization cards, dis-tributed pamphlets,and Was an observer at elections heldinMarch and December 1982.He participated in anotherTeamsters campaign in 1984 by handing out cards andpamphlets and talking with employees,and he was an al-ternate observer in another election that year.Again, inlate 1984 and early 1985,he was active in enlisting sup-port for the Teamsters,although he was disabled with abroken ankle when the election was held in March1985.4After hevoted in that election,Downey stoppedon his way out to talk to another employee.RichardHorton, Respondent's plant manager of its Port Carbonfacility,told Downey to "get the hell out of the plant,"but Horton permitted another employee,also on disabil-ity leave, to speak to other employees. Furthermore,Downey was a witness in both prior unfair laborpracticeproceedings.Thus,there is sufficient evidence to impute to Re-spondent knowledge of Downey's union support for atleast 5 years,but there is even more here.At an employ-ee meeting held in October 1984,Horton stated that hecould not afford to haveanyunion problems whatsoeverand turned to Downey, saying:"Do you understand that,Ron?"5On 14 January1985,Horton issued a warningletter to Downey that read, in part, as follows:Itwas pointed out. and by your own admission,you produced 40-percent bad work onyour dyemachines during the period from January 2, 1985through January 8, 198'5. The performance is unlikeany that can be recalled at Pottsville Bleach andDye. Othersrunning similar machines producingsimilarwork,or on the same machine, but anothershift,did not produce,in the least, the amount ofrework youwere responsible for during the periodin question,or at any time outside of said period.Since you offered no mitigating reasons for yourpoor performance,the Company had no alternativebut to initiate the following conditionsfor yourcontinued employment:You are being issued a Final Warning for theseincidents of poor quality performance,which imme-diately places you on a one(1)year probationaryperiod.Your probationary period commencesFriday, January 11,1985 and concludes on Friday,January 10, 1986.It is extremelyimportant, andplease be advised that duringthisprobationary4 Theballots were impounded and had not been opened at the time ofthe hearing.5This was not denied by Horton. The Board, in 277 NLRB 988, cred-ited this testimony,which included Horton's threat to lock Respondent'sdoors. 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperiod, the following conditionsshall exist:Shouldany action on your part during this period of proba-tion causethe issuance of a written warningfor anyreason,,youshallbe terminated from PottsvilleBleach andDye immediately and irrevocably. Or,if,during the term of your probation and as a resultof Company analysis, your job performance shouldproduce an excess of seven percent (7%) rework inany one (1) week period, you shall be terminatedimmediately and irrevocably. Since you admittedduring the ,January 11 meeting that you totally un-derstand circumstancessurroundingconditions ofemployment for an employee on a final Warningand probationary period, you shall be, held account-able during this entire period.This decision was based on a series of self-initiat-ing eventsof --poor quality performance on yourpart.Termination was not initiated for these inci-dents because of the ambiguity of the conditions ofyour current probationary period. Consequently,thisdecision shall not set precedent, nor shall itprejudice future casesof similarnature.6-The Teamsters filed an unfair labor practice charge(Case 4-CA-14808-3) to protest thiswarning. It was dis-missed on29 March 1-985 by the Acting Regional Direc-tor,who wrote:The investigation disclosed that the Employerissued a written warning to Ronald Downey andextended his probationary status for one year afterhe produced five bad dye lots in a period of fivedays. It was noted that Downey was not dis-charged, and the evidence established that otheremployees have been disciplined for similar of-fenses.Under such circumstances, the Board hasheld that an employee may be lawfully disciplined,even if the employee has also engagedin union ac-tivities or testifiedin a Boardproceeding. See P.G.Beland Paint City, Inc.,199 NLRB 927;Wright Line,A Division of Wright Line, Inc.,251NLRB 1083.Accordingly,I am refusingto issue complaint as tothe Section 8(a)(3) and (4) portions of the charge.The Office of Appeals affirmed this dismissal on 29 April1985, finding that Respondent "had traced back its pro-duction process in order to determine which employeehad administrated the various chemicals which had re-sulted in the bad lots" and that "the evidence failed toestablish that [Respondent] engaged in disparate treat-ment."'SOn 19 June 1994, Respondent issued the following letter to Downey:The Company Work Rules state that a Final Warning places anemployee immediately on twelve months' probation.It also statesthat any further violations during the twelve month period of proba-tion will result in immediate discharge Please keep this warning up-permost inyour maidThere was enclosed a copy of Downey's absenteeism record. Hortontestified that he did not discharge Downey for the January 1985 incidentsbecause'his counsel advised that the June warning was ambiguous in itsreference to Downey's record of absenteeism.The General Counsel does not contest the legitimacyof this -dismissal, relying as' it does onWright Line,7which permits Respondent, despite a showing that itsdiscipline was illegally motivated, to prove that it wouldhave taken,the same-action against Downey based onlawful considerations. But the General,Counsel also in-troduced evidence, as background for Respondents mo-tivation in the proceeding, to prove that ,there was moreto the discipline of Downey than was considered by theRegion and the Office of Appeals. Employee FrederickPowers testified that in late winter, in January, February,or March 1985, he happened on a black looseleaf folder,bearing the name on the ' cover "Richard Flagg," thethen Port Carbon plant superintendent,- in which the' fol-lowing appeared:Q. Could it have been caused by bad water?A. Yes.Q.Can we prove that the bad coppering wasDowney's fault?A. Depending on the investigator's knowledge.Q. Can I fake my way through this?A. Yes.This newly discovered evidence, of course, impliesthatRespondent not only purposefully attempted toblame Downey for the bad dye lots but also, schemed toprove that the bad dye lots resulted from his error,rather than their being caused by -"bad water." Thus,both the reason for the production error and the perpe-trator of the error ' were concocted, demonstrating thatRespondent was prepared to use anything at its disposalto rid itself of Downey; and I am asked to extend this toa finding that the reason that Respondent desired to dis-cipline Downey in October' 1985 was his union activities.On the other hand, the General Counsel on numerousoccasions during the hearing repeated his position thathe was bound by the findings of the Regional` Office andwas not arguing that the 14 January 1985 probation wastainted. Indeed, I fmd sufficient support in the recordthat Downey's work in the week commencing 2' January1985 was as bad as Respondent claimed, that there' werefive bad lots constituting 40 percent of the bad lots pro-duced in that period, and that others who prepared otherbad lots were given oral warnings." Furthermore; Re-spondent- called Richard Flagg as' a witness, and Flaggtestified that he maintained no such looseleaf folder andthat he never wrote what was imputed to him.I do not credit his testimony. In weighing the testimo-ny, I fmd that Flagg,had much to gain in supporting hisdenials and that he was in early 1985 conducting a studyof work that was improperly performed in the facility.TApproved inNLRB v, TransportationManagementCorp.,462 U.S.393 (1983).EUnderRespondent'sdisciplinary system, the firstwarning is an oralwarning,which is, notwithstanding its description, writtenand placed inthe employee's file. The secondwarning iswritten. Thenext warning is afinalwarning, followingwhichis a dischargefor any further violationThis system is not strictly followed. Employee Norman Umphrey re-ceived fivewarningsbefore he was discharged. All but one were for badwork. In addition,his personnel file contains six notationsfor bad workfor which he was not given writtenwarnings POTTSVILLE BLEACHING CO.Thus, it was not improbable that Flagg would, have writ-ten what Powers stated. I further find that Powers, sup-ported in part by employee George Chiccini, had little togain from his testimony. It is true that Powers supportedtheTeamsters,which might give his testimony lessweight; but he was also not friendly with Downey, withwhom he had differences of opinion,on one occasionknocking a soda out of Downey's hand. Chiccini, whorecalled that- there werequestionsand answers but wasunable to recall specifically what, testified he "glanced"over,was positive that he saw the book with Flagg'sname on it, and remembered that it mentioned that Dow-ney's "redyes" or "reruns" may have been caused bycorroded water lines coming into the plant. Chiccini wasnot a Teamsters supporter, and both he and Powers be-lieved that they could be in trouble becausetheylookedat the book. With-that fear, they, as current employees,would have no reason to fabricate their testimony aboutthe existence of Flagg's book, which might get them infurther trouble. The, book was not produced, althoughsubpoenaed by the General Counsel. The only explana-tion for its nonproduction was that it never existed. Icredit the employees' testimony that it did exist, find thatthere was no credible reason that it was not producedpursuant to the subpoena, and credit the testimony of thetwo employees.Bannon Mills,146NLRB 611 (1964);Auto Workers v NLRB,459 F.2d 1329, 1338-1339 (D.C.Cir. 1972).Notwithstanding the imputation of an illegal-motive inthe issuanceof the 14 January 1985 warning, I am stillbound to find that the warning would have been issuedin any event. I turn then to the incident for whichDowney was discharged. When Downey had recoveredfrom his broken ankle, he was assigned as a dye opener.His duties includedobtainingthe raw material that wasto be dyed. Each order was kept on a separate rack,which contained up to 35 rolls of cloth. The parties wereat odds about what Downey was required to do once hereceived an order, which set forth the numbers of eachroll required to fill the order. Inasmuch as the truckers atthe Independence facility had separated'each order andput the rolls for that order on a separate rack, each rollbeingmarked on the outside with a roll number,Downey testified that his sole responsibilities were tocheck the rack number, to check one roll on the rackagainst the order sheet, and then to count the number ofthe rolls to ensure that the number on the, order ' sheetmatched. If that roll, was on, the sheet, the rest of theorder should be on the rack. This testimony was cor-roborated by employee Daniel Daubert, who, worked for3weeks as a dye opener in 1978 or 1980. to the con-trary,Respondent'switnesses uniformly testified thatDowney was to check each roll on the rack and check itoff -against each roll number on the order to ensure thatno rolls weremissing, and that all rolls of cloth that wereto be dyed were included in the order. Obviously, if anincorrect rollwere dyed a different color, that rollwould have to be redyed, an unnecessary expense forRespondent.What happened on 26 September 1985 was thatDowney checked only one roll on the rack and' ascer-tained that the roll numbered 261770, which he opened,365was part of the order, number that was to be dyed navyblue.Downey's luck was bad. Out of 27 rolls on therack, only the roll numbered 261770 was properly on therack; the other 26 were part of another,of the same cus-tomer's goods, which were to be dyed red. So, all therollswere dyed navy blue.I credit Downey, insofar as I find that he understoodthat it was his responsibility to match only one roll onthe rack with the order. I discredit all testimony to thecontrary," noting that Respondent could havecalled acurrent employee to testify to the practice but did not doso.Nor did it call Downey's supervisor who, Downeytestified, gave him that instruction. However, Downeyadmitted that, only a week before the incident, he wasgiven instructions that required him to match all the 27rolls and not select only one. His explanation that he didnot realize that the opening procedure had been changedisno excuse;he admittedly did not follow the instruc-tions and, without more, there appears to be cause forRespondent's discharge of him, notwithstanding hisunion activities. But,when he was discharged, Hortonpraised -him asa good worker and said it was a- shamethat he, had to be terminated, that Horton would giveDowney a good reference, and that "it was just too badthat [Downey] didn't obey the philosophies and the poli-cies of the company."Not only does this praise, which was not denied byHorton, indicate that Downey's error may have been amere pretext for his discharge, but also the- GeneralCounsel argues that Respondent's treatment of 'Downeywas much harsher from the way it treated its other em-ployees who, in the summer of 1985, were involved intwo 'errors that involved the reworking of significantorders.One involved a bleaching, processing; dyeing,and finishing job for Argo of about one to three tractor-trailer loads of cloth, all of which was returned for beingdirtyand 'greasy.Employee Nelson Sims said thatHorton met with all the finishing department employeeson his shift, whom he told that Argo was not pleasedand he was not pleased and-that the stains should havebeen found out about before the goods left Respondent'sfacility.He complained particularly to the rollers androller helpers; but, despite the fact that the employeesgot their "butts chewed -out," Horton took no' discipli-nary action.The second involved a job of dyeing, processing,fleecing, and cutting to order 'of sweatsuit material forContinental, who returned the goods because of pressuremarks put on by the rollers. Sims and two others weresummoned to Horton's office, where he told them thathe was not happy and "all our jobs" (which, to -Sims,meant him and his partner Underwood) were "'on theline" for this mistake; but again no discipline was given.The Continental job involved 8000-10,000 pounds ofmaterial;theArgo job, about 7000-8001) pounds. Al-though Horton testified that only 10 percent of the Argojob had to be reprocessed-and Horton testified' that itwas "very rare" to have a mistake of that magnitude-9 I was particularly unimpressed with Horton's demeanor, finding humat times unresponsive and his testimony inconsistent. 366DECISIONSOF THE NATIONALLABOR RELATIONS BOARDDaubert said that 240-300 rolls of fabric, about three-quarters of the order, had to be processed to remove thestains.Daubert knew firsthand what was actually done,and I credit him. Compared to those jobs was the oneDowney erred on, which was less than 1000 pounds. Inaddition,Downey's job did not involve any rework.Horton consulted with his customer, who permitted Re-spondent to dye its other lot red, although it was origi-nally intended to be navy blue. Thus, the General Coun-sel contends that Downey should not have ' been disci-plined at all.Horton agreed that he did not discipline any of the fm-ishers; but he explained that the stains on the Argo jobcould not be detected while the fabric was being runthrough the machines, which run at 60 yards per minute,withsteamcoming out of-the fabric. However, he' admit-ted that there were stains or dirt on the outside of therolls, that somebody should have noticed them, and thatthe finishing supervisors and operators were responsible.Yet,he testified that because he could not pinpoint whowas to blame, he imposed no discipline, despite the facthe lectured the three shifts of the entire department and"raised the roof" about the quality of the job. He alsostated that all the employees were "verbally warned,"but he later amended that to "counseled"; and no formalwritingsmemorializing oral warnings were put in anyemployee's file.Horton also testified that the Continental job was thefault of no one. The customer had asked to inspect thework at `Respondent's Independence facility.There,under brighter lights than at the Port Carbon facility, thecustomer turned the fabric over and discovered a slightimpression on the back. Respondent agreed to refleecethe fabric, and Horton explained that the employeeswould not havebeenable to see the impression becauseitwas onthe back of the fabric, they had not been toldto turn the fabric over, and it would not have been seenin the more dimly lit room at Port Carbon. Horton testi-fied that he talked with the employees to make themaware ' of how the problem arose and to look for theproblem, but he did not consider the incident one thatshould have led to discipline.That Horton summoned Sims and two other employ-ees-to his office, a fact not denied (but not remembered)by Horton, might have seemed threatening to Sims. Anditmay well be, that Horton said something about "all ourjobs being on the line," but it appears that Horton in hisown way was simply calling to the employees' attentionthe fact that Respondent relied on good work to contin-ue businesswith its customers and that they should beaware and-look for this particular problem with the roll-ers. Indeed, Sims testified that he did not consider whatHorton said as a, warning ora threat, that he might befired. I do not find that the Continental errors, if errorsof the employees they be, rather, than errors caused byRespondent's machines, represented the type of incidentfrom which disparity may be claimed. Rather, Hortonfound that the solution for the type of fabric being rolledwas to use adifferentmachine,which ' had rollers thatdid not make the larger impression that Continental hadcomplained about. Thus, counseling, rather than disci-pline, was called for and was given.The errors committed on the Argo job present a moreserious claim. Those who shipped the fabric with dirtand grease stains on the,outside of the rolls were as cul-pable as Downey. There were employees who couldhave been identified and were,identified and. should havebeen disciplined. Horton admitted that the fault lay withthe finishing supervisors and finishing operators, yet theywere not disciplined.It is true that Downey was on notice that he was sub-ject to a year's probationand thatanyfurther problemwould subject him to discharge. Nonetheless, Downeydid not match up all the rolls of fabric with the order.His failure to perform cannot be excused -solely becausehe was also a union activist. But I am not persuaded thatRespondent would have disciplined him in the absence ofhis union activities.10 I cannot dismiss lightly Horton'sfinal statements to him that it was because he did notobey Respondent's "philosophies and policies" that hewas discharged. Those "philosophies and policies," Ifind,were different from the "written rules" and "in-structions" that Downey was accused of violating. Noneof the rollers or finishers on the Argo job was accused ofviolatingRespondent's"philosophiesand policies,"which equate with Respondent's anti-Teamsters attitudeand Downey's pro-Teamsters sentiments. Furthermore,Horton's praise of Downey as a good worker is incon-sistentwith the defense that Downey was fired as aresult of his bad work.' 1 I find disparity here and findthatDowney's error, which subsequently proved to beinnocuous and harmless, was utilized as, a pretext for hisdischarge. If Downey had not been an active Teamsterssupporter, he would have been treated as lightly as werethe employees who worked on the Argo fabric andcaused Respondent to reprocess that job. 1 2 I can find noreason for his discharge other than his union activity. Iconclude that Respondent violated Section 8(a)(3) of theAct.The unfair labor practice found above, occurring inconnection with Respondent's business, has a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce ' and10 The GeneralCounsel also contendsthat the trucker or warehouse-man who placedthe rolls of fabric on the rack should havebeen d'isoi-plined butHorton concededthat he was not. On the one hand, Downeywas theone to check that the trucker orwarehousemandid not make amistake and he didnot do what he was paid to do. On the other hand,the truckeror warehouseman made a mistake, andHorton did not inves-tigate that mistakeand obviouslymade no recommendationof disciph-nary action.11Bill Fox Chevrolet,270 NLRB 568, 575 (1984).12 Respondent contendsthat it evidencedno union animusbecause inthe past it promoted certainemployees who were known Teamsters ad-herents.Respondentconveniently forgets that the Board has recentlytwicefound Respondent in violationof the Act in 275 NLRB'1236 and277 NLRB 988.See alsoJacoboMarti& SonsInc.,264 NLRB 30 fn. 1(1982),which relies on earlier findings to demonstrate union animus.Respondent also contendsthat,if its reason for takingaction againstDowneywas based on his union activities, it could haveterminated himearlier. I find that merely because it waited doesnot negateits animus.Indeed,Horton thought of dismissingDowney earlier; but found that hecould notutilize thefirstfinalwarningfor absenteeismbecauseRespond-ent's attorneyadvisedthat thatwarning was limitedto absenteeism andwas thus "ambiguous." POTTSVILLE BLEACHING CO.the free flow thereof within the meaning of Section-2(6)and (7) of the Act.THE REMEDYHaving concluded that Respondent unlawfully en-gaged in an unfair labor practice,I shall recommend thatit cease and desist therefrom and take certain affirmativeaction.Specifically,I shall order Respondent to offerRonald Downey full and immediate reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position of employment, withoutprejudice to his seniority or other rights and privileges,and make him whole for or any loss of wages or otherrights and benefits he may have suffered as the result ofthe discriminaton against him in accordance with the for-mula prescribed in FW.Foolworth'Co.,90 NLRB 289(1950),with interest as provided for inFlorida SteelCorp.,231NLRB 651 (1977).13 I shall also order Re-spondent to remove from its records any reference toDowney's unlawful discharge and notify him in writingthat this has been done and that evidence of his unlawfuldischarge will not'be used against him in any way. TheGeneral Counsel has requested that my recommendedOrder include a visitatorial clause authorizing the Boardto engage in discovery under the Federal Rules of CivilProcedure so that itwill be able'tomonitor compliancewith the Board's order, if enforced by a court of appeals.I am unpersuaded that existing procedures are, inadequateto ensure compliance,especiallywhere the order pro-vides only for the reinstatement and payment of backpayfor one employee.On the foregoing findings of fact and conclusions oflaw and the entire record in this proceeding,114 includingmy observation of the demeanor of the witnesses as theytestified,and my consideration of the briefs filed by theGeneral Counsel and Respondent,and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended) sORDERThe Respondent, Pottsville Bleaching and DyeingCompany,PortCarbon,Pennsylvania, itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating against itsemployees because they engaged in activities on behalfof Teamsters Union Local No. 115, affiliated with theInternationalBrotherhood of 'Teamsters,Chauffeurs,Warehousemen and Helpers of America or any otherlabor organization.(b) ' In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of the11 See, generally,Isis Plumbing Co.,138 NLRB 716 (1962).14Respondent moved to amend the official transcriptin certain re-spects.There being no opposition, the motion is granted and the tran-script is amended accordingly.is If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses.367rights guaranteed, them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offerimmediate reinstatementto Ronald Downeyto his former position or, if that position no longerexists,to a substantially equivalent position of employment,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay orany other benefits he may have suffered as a result of thediscrimination against him in accordance with the provi-sions set forth above in the remedy section.(b) Remove from its files any reference to the unlawfuldischarge of Ronald Downey and notify him in writingthat this has been done and that evidence of his unlawfuldischarge will not be used against him in any way.(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other docu-ments necessary to analyze and compute the amountsdue hereunder.(d)Post at its Port Carbon, Pennsylvania facilitycopies of the attached notice marked "Appendix."16Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately on receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensurethat thenotices arenot altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.16 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of,Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge or otherwise discriminateagainst our employees because they engaged in activitieson behalf of Teamsters UnionLocal No.115, affiliatedwith the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America or anyother labor organization.WE WILL NOT in any like or related manner interferewith,restrain, or coerce our employees in the exercise ofthe rights guaranteed them by, Section7 of the NationalLaborRelations Act. 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL offer immediate reinstatement to RonaldDowney to his former position or, if that position nolonger exists,to a substantially equivalent position of em-ployment,without prejudice to his seniority or otherrights and privileges and make him whole for any loss ofpay oranyother benefits he may have suffered as aresult of the discrimination against him,with interest.WE WILL remove from our files any reference to theunlawful discharge of Ronald Downey and notify him inwriting that this has been done and that evidence of hisunlawful discharge will not be used against him in anyway.POTTSVILLEBLEACHING AND DYEINGCOMPANY